Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are currently under review

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (Pub. No.: US 2018/0096666 A1) hereinafter referred to as Chung in view of Wang et al. (Pub. No.: US 2017/0243547 A1) hereinafter referred to as Wang.
With respect to Claim 1, Chung teaches a brightness compensation method (fig. 8; ¶122) applied to an OLED display (¶61), comprising steps of: (a) using a skip frame method (¶122) to generate at least one repeated frame not refreshed (¶123, “In the 30 Hz skip driving method, data of an input image is written to the pixels during odd-numbered frames f1, f3, . . . , f9, and no new data is written to the pixels during even-numbered frames f2, f4, . . . , f10. During the even-numbered frames f2, f4, . . . , f10, the pixels hold the previous data.”) to reduce a display frame rate of the OLED display from a first frame rate (fig. 8, at 60 Hz progressive (Normal)) to a second frame rate (fig. 8, at 30 Hz frame skip), wherein the first frame rate is higher than the second frame rate (fig. 8); and (b) compensating the at least one repeated frame (¶120, “When the frame rate is decreased in slow driving mode, a degradation in image quality may be observed, which is not seen at high frame rates in normal driving mode. Typical examples of image quality degradation in slow driving mode include … brightness asymmetry, etc”; ¶153, “at least one or more of the power supply voltages PVDD, VDD, NVDD, and Va are adjusted in order to compensate for brightness asymmetry in the display device.”), the compensation values are positive or negative (¶153-155).
Chung does not explicitly mention compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame, wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame, wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative which corresponds to display duration and polarity of supplied analog electrical signals, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 2, claim 1 is incorporated, Chung does not mention wherein a plurality of compensation values corresponding to a first repeated frame of the at least one repeated frame is different from each other.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein a plurality of compensation values corresponding to a first repeated frame of the at least one repeated frame is different from each other (compensation values of a repeated frame in one instance of Wang at 30 Hz will differ from compensation values of a repeated frame in another instance of Wang at 15 Hz; ¶10; ¶56).

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein a plurality of compensation values corresponding to a first repeated frame of the at least one repeated frame is different from each other, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 3, claim 1 is incorporated, Chung does not mention wherein a plurality of compensation values corresponding to a first repeated frame of the at least one repeated frame is the same.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein a plurality of compensation values corresponding to a first repeated frame of the at least one repeated frame is the same (compensation values of a repeated frame in one instance of Wang at 30 Hz will be the same as compensation values of a repeated frame in another instance of Wang at 30 Hz for a same image frame like all white or all back).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein a plurality of compensation values corresponding to a first repeated frame of the at least one repeated frame is the same, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 4, claim 1 is incorporated, Chung does not mention wherein a plurality of compensation values corresponding to a first repeated frame and a second repeated frame of the at least one repeated frame is different from each other.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein a plurality of compensation values corresponding to a first repeated frame and a second repeated frame of the at least one repeated frame is different from each other (compensation values of a repeated frame in one instance of Wang at 30 Hz will differ from compensation values of a repeated frame in another instance of Wang at 15 Hz; ¶10; ¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein a plurality of compensation values corresponding to a first repeated frame and a second repeated frame of the at least one repeated frame is different from each other, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 5, claim 1 is incorporated, Chung does not mention wherein a first repeated frame and a second repeated frame of the at least one repeated frame correspond to a first compensation value and a second compensation value respectively, and the first compensation value is different from the second compensation value.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein a first repeated frame and a second repeated frame of the at least one repeated frame correspond to a first compensation value and a second compensation value respectively, and the first compensation value is different from the second compensation value (compensation values of a repeated frame in one instance of Wang at 30 Hz will differ from compensation values of a repeated frame in another instance of Wang at 15 Hz; ¶10; ¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein a first repeated frame and a second repeated frame of the at least one repeated frame correspond to a first compensation value and a second compensation value respectively, and the first compensation value is different from the second compensation value, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 6, claim 1 is incorporated, Chung does not mention wherein the number of the plurality of compensation values is increased by frame.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                         
                            ≥
                        
                     1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein the number of the plurality of compensation values is increased by frame (compensation values of a repeated frame in one instance of Wang at 30 Hz will be the same as compensation values of a repeated frame in another instance of Wang at 30 Hz for a same image frame like all white or all back and many other instances and so on therefore the number of the plurality of compensation values is increased by other instances of a repeated frame by a frame; ¶10; ¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein the number of the plurality of compensation values is increased by frame, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shikata et al. (Patent No.: US 11,151,941 B) hereinafter referred to as Shikata in view of Wang.
With respect to Claim 7, Shikata teaches a brightness compensation method (fig. 6; column 10, lines 24-28) applied to an OLED display (column 3, lines 23-24), comprising steps of: (a) using an extend porch method to generate an extended porch period not refreshed based on a porch period in a previous frame to reduce a display frame rate of the OLED display from a first frame rate to a second frame rate, wherein the first frame rate is higher than the second frame rate (column 12, lines 22-31, “the front porch period of each frame period is extended to reduce the frame rate (e.g., from 60 Hz to 15 Hz) … The extended front porch period in the intermittent operation mode is longer than the front porch period in the normal operation mode”); and (b) compensating the extended porch period (column 12, lines 47-58).
Shikata does not mention compensating pulse widths of N light-emitting control pulses corresponding to the extended porch period, wherein the N light-emitting control pulses correspond to N compensation values, N                 
                    ≥
                     
                
            1 and the N compensation values are positive or negative.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one extended period (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97; the extended period corresponding to a repeated frame;); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the extended period (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                 
                    ≥
                
             1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in compensating pulse widths of N light-emitting control pulses corresponding to the extended porch period, wherein the N light-emitting control pulses correspond to N compensation values, N                 
                    ≥
                
             1 and the N compensation values are positive or negative which corresponds to display duration and polarity of supplied analog electrical signals, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 8, claim 7 is incorporated, Shikata does not teach wherein a plurality of compensation values corresponding to the extended porch period is different from each other.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                 
                    ≥
                
             1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein a plurality of compensation values corresponding to the extended porch period is different from each other (compensation values of an extended porch period in one instance of Wang at 30 Hz will differ from compensation values of an extended porch period in another instance of Wang at 15 Hz; ¶10; ¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein a plurality of compensation values corresponding to the extended porch period is different from each other, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 9, claim 7 is incorporated, Shikata does not teach wherein a plurality of compensation values corresponding to the extended porch period is the same.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                 
                    ≥
                
             1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein a plurality of compensation values corresponding to the extended porch period is the same (compensation values of an extended porch period in one instance of Wang at 30 Hz will be the same as compensation values of an extended porch period in another instance of Wang at 30 Hz for a same image frame like all white or all back; ¶10; ¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein a plurality of compensation values corresponding to the extended porch period is the same, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 10, claim 7 is incorporated, Shikata does not teach wherein every M compensation values in a plurality of compensation values corresponding to the extended porch period is set as a group, and M                 
                    ≥
                     
                
            1.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                 
                    ≥
                
             1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein every M compensation values in a plurality of compensation values corresponding to the extended porch period is set as a group, and M                 
                    ≥
                     
                
            1 (compensation values of an extended porch period in one instance of Wang at 30 Hz will be the same as compensation values of an extended porch period in another instance of Wang at 30 Hz for a same image frame like all white or all back and many other instances thereafter and so on therefore a plurality of compensation values corresponding to the extended porch period is set as a group, and M                 
                    ≥
                     
                
            1; ¶10; ¶56).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein every M compensation values in a plurality of compensation values corresponding to the extended porch period is set as a group, and M                 
                    ≥
                     
                
            1, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).
With respect to Claim 11, claim 7 is incorporated, Shikata does not teach wherein the number of the plurality of compensation values is increased by light-emitting control pulse.
Wang teaches a brightness compensation method (fig. 8; ¶94) applied to an OLED display (¶38), comprising steps of: generate at least one repeated frame not refreshed (fig. 8, item 84; ¶45-46; ¶52; ¶58; ¶97); and (b) compensating pulse widths of N light-emitting control pulses corresponding to the at least one repeated frame (¶47, “the pixel response corrected image data used to display an image frame may vary based at least in part on the refresh rate and/or display duration of the image frame” – the display duration corresponds to pulse widths of light emitting control pulses), wherein the N light-emitting control pulses correspond to N compensation values, N                 
                    ≥
                
             1 and the N compensation values are positive or negative (¶60, “the electronic display may determine the pixel response correction offset used to display the current image frame based at least in part on expected refresh rate/display duration of the previous image frame, the actual refresh rate/display duration of the previous image frame, and/or the pixel response correction offset values applied to display the previous image frame”; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”); wherein the number of the plurality of compensation values is increased by light-emitting control pulse (compensation values of an extended porch period in one instance of Wang at 30 Hz will be the same as compensation values of an extended porch period in another instance of Wang at 30 Hz for a same image frame like all white or all back and many other instances thereafter and so on therefore the plurality of compensation values is increased as the number of frames with an extended porch period is increased by adjusting the operational parameters, i.e. display duration; ¶81, “light emission response of display pixels on a display panel may be affected by operational parameters, such as refresh rate, display duration, environmental conditions, polarity of supplied analog electrical signal”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chung, to utilize corrections in luminance due to the changes in frequency rates i.e. from 60 Hz to 30 Hz or 15 Hz by adjusting operational parameters such as display duration resulting in wherein the number of the plurality of compensation values is increased by light-emitting control pulse, as taught by Wang so as to reduce perceivable mismatch between actual luminance from target luminance due to changes in frame rate/refresh rates which affect image quality (¶5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621


/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621